Citation Nr: 1102122	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-17 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for chronic fatigue 
syndrome/fibromyalgia.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1982 to June 1985.

This matter arises before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim. 
  
The Veteran requested a Travel Board in his June 2008 substantive 
appeal, which was scheduled for July 27, 2010.  On July 9, 2010, 
the Veteran's representative informed the RO that the Veteran 
needed more time to obtain medical opinions and requested a new 
Travel Board hearing date in the spring of 2011.  The RO,  
however, rescheduled the Veteran's hearing for October 5, 2010.  
In addition, because the RO sent the first notice letter to an 
incorrect address, the Veteran was not notified of the date of 
his hearing until a notice letter was mailed to his correct 
address on September 15, 2010.  The Veteran then failed to appear 
for his October 2010 hearing.  Therefore, the Board finds that 
the Veteran's requested hearing should be rescheduled for a date 
no earlier than the spring of 2011.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing for no earlier than the spring of 
2011 as permitted under 38 C.F.R. § 20.700.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


